DETAILED ACTION
Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 21 is rejected under 35 U.S.C. 101 because the claims are directed towards non-statutory subject matter.
With respect to claim 21, the claims are not limited to tangible embodiments.  The claims recited a computer-readable storage medium.  It can be reasonably interpreted that the machine-readable storage medium would include embodiments including propagation media, such as carrier waves, which fail to establish a statutory category of invention.  Amending the specification as well as the claim to recite "a non-transitory computer-readable storage medium" is believed to be sufficient to overcome this rejection. 
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seller et al. (US 20160261306).
Considering claim 1, Seller teaches a method for geolocation of at least one wireless device logged in in a network, wherein the network comprises a number of wireless devices (MS) and a number of network nodes (Lora), wherein each network node is realized as a gateway and 
 	(A) Initiating a geolocation procedure by one of the wireless devices of the network (Fig.14, [0087]); 
(B) Determining a moment of time T.sub.0 within a specified time period, at which moment of time T.sub.0 a first uplink message is to be sent to at least one gateway from the wireless device (Fig.5, [0102]); 
(C) Choosing a first frequency channel f.sub.x from at least one pre-determined frequency band using a random choice of the first frequency channel f.sub.x ([0164] Frequency hopping between several 200 kHz channels..), wherein the random choice obeys the uniform probability distribution P(X), which first frequency channel is to be used to send the first uplink message to the at least one gateway from the wireless device ([0108]);
 (D) Sending the first uplink message to the at least one gateway by means of the wireless device at the moment of time T.sub.0 and at the first frequency channel f.sub.X ([0044]-[0046]); 
(E) Receiving a downlink message (Fig.6, RX response) from the at least one gateway by the wireless device, wherein the downlink message comprises relevant network parameters Z ([0114], [0168]); 
(F) Determining by the wireless device of a pre-specified time delay dT, after which a second uplink message is to be sent to the at least one gateway from the wireless device after the wireless device has received the downlink message ([0056]); 
(G) Specifying a conditional probability distribution P.sub.Z(Y|X) for choosing a second frequency channel f.sub.Y, which second frequency channel f.sub.Y is to be used to send the 
(H) Choosing a second frequency channel f.sub.Y according to the conditional probability distribution P.sub.Z(Y|X) ([0108]); 
(I) Sending the second uplink message (mobile device transmits a ranging request) to the least one gateway by means of the wireless device after the time delay dT and at the second frequency channel f.sub.y ([0091]); 
(J) Locating the wireless device based on the first and the second uplink messages ([0091] mobile device transmits a ranging request), which first and second uplink messages were sent at the first frequency channel f.sub.x and the second frequency channel f.sub.y ([0093]). 
Considering claim 2, Seller further teach the following step; (K) If there is more than one wireless device logged in into the network, repeating Steps B to J for other wireless devices logged in into the network ([0102], [0108], [0164], [0168]). 
Considering claim 3, Seller teaches wherein, in case that Step G has been already performed at least once, the conditional probability distribution P.sub.Z(Y|X) in Step G also depends on data obtained from the previous iterations ([0108]). 
Considering claim 21, Seller teaches a wireless device (MS, Fig.14) with a computer-readable storage medium, wherein the computer-readable storage medium comprises a conditional probability distribution P.sub.Z(Y|X), wherein the wireless device is adapted to send a first and a second uplink message for geolocation to at least one gateway (lora, Fig.14), to receive a downlink message, which downlink message includes relevant network parameters  .
Allowable Subject Matter
3.	Claims 4-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923. The examiner can normally be reached 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI M NGUYEN/             Primary Examiner, Art Unit 2641